Citation Nr: 0506158	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-33 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Whether the appellant has legal entitlement to accrued 
benefits. 



ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel




INTRODUCTION

The veteran had service with the Regular Philippines Army 
from December 1941 to January 1943; and from June 1945 to May 
1946.  The veteran was held as a prisoner of war (POW) of the 
Japanese Government from July 1942 to January 1943.  The 
appellant is the veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which, denied service connection for the 
cause of the veteran's death, and denied legal entitlement to 
accrued benefits.  The veteran clarified shortly thereafter 
that she wished to appeal for service connection for the 
veteran's cause of death, entitlement to death pension 
benefits, and accrued benefits.  

In view of the Board's grant of the appellant's claim for 
service connection for the cause of the veteran's death, her 
pending appeal for death pension is rendered moot.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
appellant of the evidence needed to substantiate the claims 
and obtained all relevant evidence designated by the 
appellant.

2.  The veteran served as a member of the Philippine 
Commonwealth Army from December 1941 to January 1943; and 
from June 1945 to May 1946; he had no service with the 
Philippine Scouts.

3.  The veteran was held as a prisoner of war (POW) of the 
Japanese Government from July 1942 to January 1943.
4.  The veteran died on February [redacted], 2001; the immediate 
cause of the veteran's death was cardiorespiratory arrest due 
to hypertensive heart disease.   

5.  During the veteran's lifetime and at the time of his 
death, service connection was in effect for duodenal bulb 
deformity consistent with scarring from previous ulcer 
disease rated 10 percent disabling.  

6.  There is no medical evidence of hypertensive heart 
disease until decades after service; however, the veteran was 
a former POW for more than 30 days; as such, his hypertensive 
heart disease, along with a cerebrovascular accident (CVA), 
are presumed to have been incurred during service. 

7.  The medical evidence shows a nexus between the veteran's 
service-connected hypertensive heart disease and his death. 

8.  The appellant filed her claim for accrued benefits on 
September 11, 2002.  
  

CONCLUSIONS OF LAW

1.  Service connection for the veteran's cause of death is 
warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2004).

2.  The appellant is not eligible for accrued benefits.  38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant the appellant's claim for service connection 
for the cause of the veteran's death.  Therefore, no further 
development is needed with regard to this claim.  

As to the other claim in appellate status, whether the 
appellant is eligible for accrued benefits, the VCAA 
recognizes certain circumstances where VA will refrain from 
or discontinue providing assistance.  Circumstances in which 
VA will refrain from or discontinue providing assistance in 
obtaining evidence include, but are not limited to, the 
claimant's ineligibility for the benefit sought because of 
lack of qualifying service, lack of veteran status, or other 
lack of legal eligibility.  66 Fed. Reg. 45,620, 45,631 (Aug. 
29, 2001) (codified as amended at 38 C.F.R § 3.159(d)).  The 
RO took appropriate steps to determine if the appellant is 
eligible for accrued benefits and no other development is 
warranted because the law, and not the evidence, is 
dispositive in this case.  VA is not required to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(2) (West 2002).  Therefore, any 
deficiency in notice to the appellant as to the duty to 
assist, including the respective responsibilities of the 
parties for securing evidence, is harmless, non-prejudicial 
error.  See also, Valiao v. Principi, 17 Vet. App. 229 
(2003).  
 
Any error in the sequence of events is not shown to have any 
effect on this case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).  The enactment of the VCAA has no material effect 
on adjudication of the claim currently before the Board.  The 
law, not the evidence, controls the outcome of this appeal 
(see Sabonis v. Brown, 6 Vet. App. 426 (1994)).  In Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001), the Court held that the 
enactment of the VCAA does not affect matters on appeal when 
the question is one limited to statutory interpretation.  See 
also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason 
v. Principi, 16 Vet. App. 129 (2002).

Factual Background

A certificate of death on file shows that the veteran died in 
his residence on February [redacted], 2001, at the age of 82.  The 
immediate cause of death was recorded as cardiorespiratory 
arrest.  Hypertensive heart disease was listed as a secondary 
cause.  No other diseases were noted on the death 
certificate.  

Service connection was in effect for duodenal bulb deformity 
consistent with scarring from previous ulcer disease.  
 
The service medical records consist of the veteran's 
Affidavit For Philippine Army Personnel.  The veteran claimed 
in his affidavit that he was a prisoner of war (POW) from 
July 1942 to April 1943.  He failed to list any wounds or 
illnesses sustained during service.  

In February 1990, the veteran underwent a VA medical 
examination by Dr. V.N.G.  History obtained at that time 
included his POW confinement with the development of 
beriberi, malaria, dysentery, and malnutrition.  Dr. V.N.G. 
diagnosed the veteran with arteriosclerosis (among other 
things).  In conjunction with the medical examination, the 
veteran completed a POW history in which stated that while he 
was in service, he experienced dysentery, malaria, pneumonia, 
chest pains, rapid heartbeats, pale skin, skin disease, and 
kidneys stones.  

The veteran was evaluated and treated by Dr. E.M.B. at the 
Bohol Saint Joseph Clinic from February 2, 2001 to February 
6, 2001.  His blood pressure was 190/100.  His heart rate was 
irregular.  He was placed on intravenous fluids and 
diuretics.  Anti-hypertensive and coronary dilator medicines 
were also administered.  The veteran was diagnosed with a 
cerebrovascular accident (CVA).  After five days, the veteran 
showed improvement and was discharged.  

The appellant's claims for burial benefits and service 
connection for cause of death were received by the RO on June 
1, 2001.  A handwritten post-it note attached to the document 
indicates that it was misplaced, and not incorporated into 
the claims file until February 2003 (after the RO had denied 
the claims). The appellant re-filed those claims, and added a 
claim for accrued benefits, in September 2002.  

In December 2002, the RO denied the appellant's accrued 
benefits claim on the basis that it was filed in September 
2002 (more than one year after the veteran's death).  

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted or 
aggravated in active military service.  38 U.S.C.A. §§ 1110.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including cardiovascular-renal 
disease and hypertension become manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2004). 

If a veteran is a former POW and was interned or detained for 
not less than 30 days, the following diseases shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
service even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of § 
3.307 are also satisfied: avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite, if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post- 
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes).  For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity.  38 C.F.R. § 3.309(c) 
(2004).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
that was incurred in or aggravated by service either caused 
or contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312.  
For a service connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but it must be shown that there was a 
causal connection.  Id.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
2002).  A veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence.  See also, 38 C.F.R. § 3.102 (2004).  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Periodic monetary benefits authorized under the laws of the 
VA to which a veteran was entitled at his death under 
existing ratings or decision, or those based on evidence in 
the file at the date of death, and due and unpaid for the 
period not to exceed 2 years prior to the last date of 
entitlement as provided, will upon the death of such person 
be paid to his spouse.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.

Application for accrued benefits must be filed within 1 year 
after the date of death.  38 C.F.R. § 3.1000(c).

Analysis

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2004); Ruiz v. Gober, 10 Vet. App. 352 (1997).  
In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

In this case, a death certificate shows that the cause of the 
veteran's death was cardiorespiratory arrest due to 
hypertensive heart disease.  The service medical records show 
no findings suggestive of any cardiac or respiratory 
disabilities.  There are no contemporaneously recorded post 
service medical records that indicate that any of these 
conditions were manifested to a compensable degree within one 
year following the veteran's discharge from service.  
However, the Department of Veterans Affairs recently issued 
an interim final rule to establish guidelines for 
establishing presumptions of service connection for diseases 
associated with service involving detention or internment as 
a prisoner of war.  In accordance with those guidelines, this 
interim final rule specifically establishes presumptions of 
service connection for atherosclerotic and hypertensive heart 
disease and for stroke disease arising in former prisoners of 
war.  See Federal Register, Volume 69, Number 194,  Pages 
60083-60090 (to be codified at 38 CFR 1.18 and 38 C.F.R. 
§ 3.309(c).  This interim final rule became effective October 
7, 2004.  As the veteran was a former POW for more than 30 
days with a history of a cerbrovascular accident (stroke) and 
hypertensive heart disease and, as noted above, the latter 
was the cause of his death, there is a nexus between a 
presumed service-connected disability (hypertensive heart 
disease) and the veteran's death.  Under these circumstances, 
service connection for the veteran's cause of death is 
warranted.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

As to the remaining issue on appeal, there were no claims 
pending at the time of the veteran's death.  Moreover, the 
appellant's claim for accrued benefits was not received by 
the RO until September 2002, more than one year after the 
veteran's death.  The Board is cognizant of earlier claims 
for the cause of the veteran's death and death pension being 
originally filed in May 2001 and subsequently misplaced by 
the RO.  However, there is no indication in the VA 
application in question that she filed a claim for accrued 
benefits; but again, even if she did, there were no claims 
pending at that time.  The RO correctly cited the September 
2002 date as the original date of filing for accrued 
benefits, more than one year after the veteran's death.  

In an issue such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim for entitlement to accrued compensation under 38 
U.S.C.A. § 5121 must be denied because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

The appellant's claim for service connection for the cause of 
the veteran's death is granted.  
The appellant's claim for entitlement to accrued compensation 
under 38 U.S.C.A. § 5121 is denied.  



	                        
____________________________________________
	R. F. WILLIAMS 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


